Conference Call: Today, Thursday, August 4, 2011 at 10:00 a.m. EST Dial-in Numbers: 866-395-2657 or 706-902-0717 (International) Webcast / Replay URL: www.integramed.com or www.earnings.com Phone Replay: 800-642-1687 or 706-645-9291 through August 11, 2011 Conference ID #: IntegraMed® Q2 Revenue Rose 12% to $69.1M; Normalized EPS of $0.12, Legal Settlement Expense of $1.65M Reduced GAAP EPS to $0.03 PURCHASE, NEW YORK — August 4, 2011 IntegraMed America, Inc. (NASDAQ: INMD), the leader in developing, marketing and managing specialty healthcare facilities in the fertilityand vein care markets, announced today results for the second quarter and the six months ended June 30, 2011.IntegraMed’s Q2 ’11 and six-month results include a $1.65 million pre-tax provision (approximately $1.0 million after tax) for the settlement of a medical malpractice law suit involving one of its Partner fertility centers.Excluding this charge, the Company would have reported Normalized Earnings of $0.12 per share. Summary Financial Results (in thousands, except per share data) Three Months Ended 6/30/11 Three Months Ended 6/30/10 % Change Six Months Ended 6/30/11 Six Months Ended 6/30/10 % Change Revenue: Attain Fertility Centers $ $ % $ $ % Vein Clinics % % Total Revenue $ $ % $ $ % Contribution: Attain Fertility Centers %) %) Vein Clinics %) %) Total contribution $ $ %) $ $ %) G&A Costs $ $ %) $ $ %) Legal Settlement (1) $ - na $ - na Interest Expense %) %) Income before Inc. Taxes %) %) Income Taxes %) %) Net income $ $ %) $ $ %) Diluted EPS $ $ %) $ $ %) Diluted Shares % % Adjusted EBITDA (as defined below) (2) $ $ %) $ $ %) (1)IntegraMed’s Q2 ’11 results include a $1.65 million pre-tax provision for the settlement of a medical malpractice suit brought against a physician, our Partner fertility center in Chicago, and the Company.The provision is IntegraMed’s portion of the settlement, net of insurance coverage and Partner physician contributions. (2)IntegraMed uses the term "Adjusted EBITDA" when reporting financial results in accordance with SEC rules regarding the use of financial measures not calculated in accordance with generally accepted accounting principles (GAAP).Adjusted EBITDA is used as a management tool to measure and monitor financial performance, and certain of covenants in the Company’s credit facility are tied to Adjusted EBITDA.While providing useful information, Adjusted EBITDA should not be considered in isolation as a measure of financial performance under GAAP.Investors should be aware that Adjusted EBITDA may not be comparable to similarly titled measures presented by other companies and comparisons could be misleading unless all companies and analysts calculate this measure in the same fashion.A reconciliation to Adjusted EBITDA is provided below. IntegraMed CEO, Jay Higham, commented, “Once again, IntegraMed achieved solid volume-driven revenue growth in both business segments, reflecting our success in patient recruitment as well as on-going healthy patient demand.Year-over-year contribution comparisons were affected by the expected level of start-up losses related to our vein clinic expansion activity, some minor vein clinic ‘growing pains’ that are being addressed, and the re-allocation of certain expenses into Attain Fertility Centers which were previously absorbed at the corporate level. “Despite the revenue increases, Q2 net income and EBITDA fell below year-ago levels, principally as a result of a $1.65 million pre-tax provision for the settlement of a medical malpractice suit involving our partner center in Chicago, one of its physicians, and the Company.While IntegraMed is not licensed to practice medicine, and we do not employ physicians, the Company and two of our nurses at the partner center were named in the suit.We do not anticipate that this case, with its variety of unique circumstances, will become an adverse legal precedent for the Company.However, as a precautionary measure, we have added an additional layer of insurance to further insulate us from this type of event in the future. “Our expansion goals remain in place, and we are on track to meet our goal of opening 5 additional vein clinics in the second half of 2011, and expect to open approximately 10 additional clinics during 2012.On the fertility partner front, we continue to seek ways to expand our footprint through the acquisition of new partner contracts.To facilitate these efforts, we are evaluating alternative structures and varying deal sizes to address the needs of physicians in both average and large-sized fertility centers.” Attain Fertility Centers Q2 2011 Q2 2010 Change % Change Revenue: $
